DETAILED ACTION
This action is in response to an application filed with the US on 06/17/2020 and having an Effective Filing Date of 12/21/2017, in which claims 1-21 have been canceled, claims 22-41 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 28 AUGUST 2020 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation “wherein the graphene oxide comprises platelets, wherein the platelets are between about 0.05 μm and about 50 μm”. however it is not clear what structure is intended by the term “platelets”, as graphene is in the form of a sheet, the term will be interpreted to be defined by the claimed size, however, it is not clear what dimension of the platelets are described, it is interpreted to be the largest dimension or its particle diameter.
Claim 35 recites the limitation “the graphene oxide and crosslinking polymer in the composite has a weight ratio value of about 1:90 wt%”, it is not clear is this is to mean that together the graphene and the copolymer comprise 0.011 wt% of the composite or if the ratio of graphene oxide: copolymer crosslinker is 1 wt% to 90 wt%. The latter will be the interpretation for purposes of compact prosecution.
Claim Objections
Claims 25, 27 – “the optionally substituted vinyl imidazole” is seen to refer to “the optionally substituted vinyl imidazolyl” of claim 1, but should be corrected.
Claims 31-32 – “the crosslinker” is seen to refer to “the copolymer crosslinker” of claim 1, but should be corrected.
Claims 65 – “the crosslinking polymer” is seen to refer to “the copolymer crosslinker” of claim 1, but should be corrected.
Claims 31-32: Applicant is advised that should claims 31 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-23, 25-28, 29-30, 33, 35, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Jian Sun, et. al., Improved chlorine resistance of polyamide thin-film composite membranes with a terpolymer coating, Separation and Purification Technology, Volume 157, 2016, Pages 112-119 (hereinafter “Sun”) in view of US 2016/0354729 A1 (hereinafter “Krishna”).
Regarding Claim 22, 25, 29-30 and 33 Sun discloses a polyamide (PA) thin-film composite reverse osmosis membrane structure (Abstract, Introduction), comprising: 
a TFC membrane comprising a polyamide layer (Introduction, 2.1. Materials and reagents); and 
a composite coating disposed upon the TFC membrane; wherein the composite coating comprises a hydrophilic terpolymer of 2-acrylamido- 2-methyl propanesulfonic acid, acrylamide and 1-vinylimidazole P(AMPS-co-AM-co-VI) (i.e. a copolymer having a vinyl imidazolyl constituent unit and an acrylic amide constituent unit; (2.2. Synthesis and characterization of P(AMPS-co-AM-co-VI, 2.3. Surface modification of PA TFC membrane by dip-coating). 

    PNG
    media_image1.png
    289
    475
    media_image1.png
    Greyscale

Sun does not disclose wherein the composite coating comprises a crosslinked graphene oxide which is a product of reacting a mixture comprising a graphene oxide and said copolymer as crosslinker.
However Krishna discloses composite multi-layer membrane, including TFC polyamide membranes, in which graphene oxide flakes having been included in any or all layers of the membrane to improve hydrophilicity, provide a chemical functionalization, or impart other filtration properties (Abstract, [0007]-[0009], [0029]-[0032], [0035], [0037]-[0038]). 
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the TFC polyamide membrane of Sun by including graphene oxide in any or all of the layers of the membrane as disclosed by Krishna in order to improve hydrophilicity, provide a chemical functionalization [0038].
Thus this results in the composite coating comprises a crosslinked graphene oxide which is a product of reacting a mixture comprising a graphene oxide and said copolymer as crosslinker.
Note: “Crosslinked” and “reacting” is seen to encompass physically reacting, i.e. mixing and chemical interaction, of the graphene and copolymer whether or not it results in a covalent bond because the copolymer will provide physical crosslinks. 
Regarding Claim 23 Sun in view of Krishna discloses the structure of claim 22, wherein the composite coating is resistant to chlorine based oxidants; (Sun 2.6. Evaluation of chlorine resistance).
Regarding Claim 26-28 Sun in view of Krishna discloses the structure of claim 22, wherein the optionally substituted vinyl imidazolyl constituent unit comprises a sulfonated vinyl imidazole as claimed. However, Sun discloses that the acrylamide with substituted propane sulfonic acid was selected as a monomer of the copolymer due to the high hydrophilicity and stability of sulfonated polymers in chlorine environment (p.113, left col., para. starting “Surface coating is a convenient way…”) Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to further sulfonate the other disclosed polymer monomers on the copolymer, including by substituting on propane sulfonic acid groups in order to provide further sulfonated polymers towards achieving better stability in chlorine environments.
Regarding Claim 35 Sun in view of Krishna discloses the structure of claim 22, but does not disclose the specific amount of graphene oxide and crosslinking copolymer in the composite has a weight ratio value of about 1:90 wt%. However as both the graphene and the copolymer have specific filtration properties associated with them, where the copolymer improves the chlorine tolerance of the membrane (Sun Abstract) and the amount of graphene effects the degree of hydrophilicity they impart to the membrane Krishna [0038]. Therefore it is the examiner’s position that the total and relative amounts of graphene and copolymer in the composite are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate total and relative amounts of graphene and copolymer in the composite, including those within the scope of the present claims, so as to produce desired filtration properties. 
Regarding Claim 39 Sun in view of Krishna discloses the structure of claim 22, but does not specifically disclose wherein the composite further comprises an acid additive, wherein the acid additive comprises hydrochloric acid, sulfuric acid, camphor sulfuric acid, or a combination thereof, and wherein the acid additive is about 0.001 wt% to about 10 wt% of the composite. 
However, the graphene used may be produced by exposing graphite to acids, including sulfuric acid Krishna [0019], [0021], and thus the composite may be expected to obviously contain some of this acid is small qualities, i.e. unless steps are taken to fully remove it. Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to have the composite comprise sulfuric acid in ranges above 0.001 wt% but well below 10% in order to avoid extra processing of the graphene to remove the acid. 
Regarding Claim 41 Sun in view of Krishna discloses the membrane of claim 22, which is used in a method of seawater desalination, and salt rejection tests are preformed  (Sun Abstract, 1. Introduction, 2.5. Membrane permeability and separation properties, 3.5. Membrane permeability and separation ability ) and while the method of desalination is not detailed it necessarily and obviously comprises applying a saline water to said membrane, wherein the saline water comprises a salt and water, wherein the saline water is applied to the membrane so that some of the water passes through the membrane to yield water with a lower salt content.   

Claims 24 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Krishna further in view of CN 103623709 B (hereinafter “Chen”).
Regarding Claim 24 and 31-32 Sun in view of Krishna discloses the structure of claim 22, but does not disclose wherein the copolymer crosslinker further comprises an optionally substituted acrylic acid constituent unit, an optionally substituted acrylate constituent unit or a combination thereof. 
However Chen discloses a similar graphene oxide/polymer composite hydrophilic membrane wherein acrylic acid is used as the polymer base of the composite due to being hydrophilic and being able to be crosslinked (Abstract, Claim 1, p.3 para. starting “(3)…”).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Sun in view of Krishna by additionally including acrylic acid as disclosed by Ding as a monomer of the copolymer in the composite because poly acrylic acid is known to be a polymer that crosslinks into a composite successfully with graphene and add hydrophilicity to further improve the composite.

Claims 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Krishna further in view of CN 106215722 A (hereinafter “Cai”).
Regarding Claim 34 Sun in view of Krishna discloses the structure of claim 22, wherein the graphene oxide comprises platelets, wherein the platelets are between about 0.05 μm and about 50 μm. 
However Cai discloses preparing a graphene oxide and polymer coating for a membrane to increase its hydrophilicity, wherein the graphene used has a particle diameter of 1-500 nm (pg. 3/11 “Described graphene oxide, its particle diameter is 1-500nm”), i.e. thus seen to be a platelet as claimed.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Sun in view of Krishna by substituting for the size/shape of the graphene the particles/platelets having diameter of 1-500 nm as disclosed by Cai because this involves the simple substitution of graphene forms used to treat a membrane to increase its hydrophilicity to obtain the predictable results of a successful membrane.

Claim 36-38 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Krishna further in view of Zhiwei Xu, et al., Organosilane-functionalized graphene oxide for enhanced antifouling and mechanical properties of polyvinylidene fluoride ultrafiltration membranes, Journal of Membrane Science, Volume 458, 2014, Pages 1-13 (hereinafter "Xu").
Regarding Claim 36 Sun in view of Krishna discloses the structure of claim 22, but does not disclose wherein the composite coating further comprises a borate salt, a tetraethyl orthosilicate, an optionally substituted aminoalkylsilane, silica nanoparticles, polyethylene glycol, trimesic acid, 2,5-dihydroxyterephthalic acid, CaCb, or a combination thereof. 
However Xu discloses functionalizing graphene oxide with 3-aminopropyl trimethoxysilane (i.e. an optionally substituted aminoalkylsilane)  helps enhance antifouling and mechanical properties when used in a membrane application (Title, Abstract, 4. Conclusions). 
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Sun in view of Krishna by additionally functionalizing the graphene oxide with 3- aminopropyltrimethoxysilane (thus including it in the composite coating) as disclosed by Xu to enhance biofouling and mechanical properties of the membrane.   
Regarding Claim 37-38 Sun in view of Krishna and Xu discloses the structure of claim 36, wherein the limitations of claim 36 are in the alternative, and where an optionally substituted aminoalkylsilane is selected and addressed. Thus the borate salt need not be further addressed, including the limitations of claims 37-38 which apply only to situation where the borate salt is selected.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Krishna further in view of CN 102527252 A (hereinafter “Ding”).
Regarding Claim 40 Sun in view of Krishna discloses the structure of claim 22, but does not disclose wherein the composite further comprises a biopolymer, wherein the biopolymer comprises sericin. 
However Ding discloses a composite reverse osmosis polyamide membrane , wherein sericin is coated on the surface of the membrane to impart antibacterial properties (Abstract, Claims 1-3, pg. 3 para. starting “Beneficial effect…”).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Sun in view of Krishna by additionally including sericin in the composite as disclosed by Ding in order to improve antibacterial properties of the membranes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            
/Magali P Slawski/            Supervisory Patent Examiner, Art Unit 1773